Exhibit 10.2

 

SECOND AMENDMENT To CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of May
6, 2020, by and among GOODRICH PETROLEUM CORPORATION, a Delaware corporation
(“Parent”), Goodrich Petroleum Company, L.L.C., a Louisiana limited liability
company (the “Borrower”), each of the Lenders which is signatory hereto, and
TRUIST BANK, succesor by merger to SunTrust Bank, as Administrative Agent for
the Lenders (in such capacity, together with its successors in such capacity
“Administrative Agent”) and as Issuing Bank under the Credit Agreement referred
to below.

 

W I T N E S S E T H:

 

WHEREAS, the Parent, Borrower, Administrative Agent, the Lenders and the Issuing
Bank are parties to that certain Second Amended and Restated Senior Secured
Revolving Credit Agreement dated as of May 14, 2019 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”, and as amended by this Amendment and as further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), whereby upon the terms and conditions therein stated the Lenders
have agreed to make certain loans to the Borrower upon the terms and conditions
set forth therein;

 

WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below; and

 

WHEREAS, subject to the terms and conditions hereof, the Lenders are willing to
agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1.     Definitions. Unless otherwise defined in this Amendment, each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement. The interpretive provisions set forth
in Section 1.04 of the Credit Agreement shall apply to this Amendment.

 

SECTION 2.     Amendments to Credit Agreement. Effective on the Amendment
Effective Date, the Credit Agreement is amended as follows:

 

(a)     The definition of “2021 Notes” in Section 1.02 of the Credit Agreement
is amended and restated in its entirety as follows:

 

“2021 Notes” means the 13.50% Convertible Second Lien Senior Secured Notes due
2021 issued under the Second Lien Indenture on the Second Lien Debt Issuance
Date, substantially in the form attached to the Second Lien Documents
Certificate, as amended pursuant to that certain First Amendment to Indenture
and Notes, dated as of May 6, 2020, among the Parent, the Borrower and
Wilmington Trust, National Association in its capacity as trustee and collateral
agent.

 

(b)     The definition of “Issuing Bank” in Section 1.02 of the Credit Agreement
is amended by deleting the reference to “SunTrust Bank” and replacing it with
“Truist Bank, successor by merger to SunTrust Bank”.

 

(c)     The definition of “Maturity Date” in Section 1.02 of the Credit
Agreement is amended and restated in its entirety as follows:

 

“Maturity Date” means the earlier of (a) May 14, 2024 and (b) the date that is
180 days prior to the “Maturity Date” as defined in the 2021 Notes (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time) to the extent that the 2021 Notes have not been voluntarily
redeemed, repurchased, refinanced or otherwise retired by such date.

 

(d)     The definition of “Required Hedges” in Section 1.02 of the Credit
Agreement is amended and restated in its entirety as follows:

 

“Required Hedges” means Swap Agreements entered into by the Borrower or Parent
at prices reasonably acceptable to the Administrative Agent on not less than 50%
of the aggregate projected production of crude oil and natural gas from the
Proved Reserves classified as “Developed Producing Reserves” attributable to the
Oil and Gas Properties of the Loan Parties as reflected in the Reserve Report
prepared by Netherland, Sewell & Associates, Inc., as of December 31, 2019, for
the period from April 1, 2020 through March 31, 2022 (provided that any volumes
with respect to crude oil shall be calculated on an Mcf equivalent basis).

 

(e)     Section 8.17 of the Credit Agreement is amended and restated in its
entirety as follows:

 

“Section 8.17     Required Hedges. The Borrower or Parent will, no later than
May 6, 2020, enter into the Required Hedges and provide reasonably satisfactory
evidence thereof to the Administrative Agent.”

 

(f)     Section 12.01(a)(ii) of the Credit Agreement is amended by deleting each
reference to “SunTrust Bank” and replacing it with “Truist Bank”.

 

SECTION 3.     Borrowing Base(a)     . Effective on the Amendment Effective
Date, the Borrowing Base is decreased to $120,000,000 until the next
redetermination or adjustment thereof pursuant to the Credit Agreement. The
Borrowing Base redetermination provided for by this Amendment is the March 1,
2020 Scheduled Redetermination under the Credit Agreement. This Amendment shall
serve as a New Borrowing Base Notice under the Credit Agreement.

 

SECTION 4.     Conditions of Effectiveness(a)     .

 

(a)     This Amendment shall become effective as of the date (the “Amendment
Effective Date”) that each of the following conditions precedent shall have been
satisfied (or waived in accordance with Section 12.02 of the Credit Agreement):

 

(1)     The Administrative Agent shall have received (which may be by electronic
transmission), in form and substance satisfactory to the Administrative Agent, a
counterpart of this Amendment which shall have been executed by the
Administrative Agent, the Issuing Bank, the Lenders, the Borrower and the Parent
(which may be by PDF transmission);

 

(2)     Each of the representations and warranties set forth in Section 5 of
this Amendment shall be true and correct;

 

(3)     Since December 31, 2018, there has been no event, development or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect; and

 

(4)     Borrower shall have paid all fees and expenses due to the Lenders, the
Administrative Agent, the Issuing Bank and the Arranger (including, but not
limited to, reasonable attorneys’ fees of counsel to the Administrative Agent).

 

(5)     The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the maturity date of the Second
Lien Debt (as set forth in the Second Lien Documents) has been extended to a
date that is no earlier than May 31, 2022.

 

(6)     The Administrative Agent shall have received a certificate, duly
executed by a Responsible Officer of the Borrower and dated as of the date that
the Second Lien Debt maturity extension contemplated by Section 4(a)(5) occurs,
in form and substance reasonably acceptable to the Administrative Agent,
certifying that attached thereto is a true, correct and complete duly executed
copy of that certain First Amendment to Indenture and Notes, dated as of May 6,
2020, among the Parent, the Borrower and Wilmington Trust, National Association
in its capacity as trustee and collateral agent.

 

(b)     Without limiting the generality of the provisions of Sections 6.01 and
6.02 of the Credit Agreement, for purposes of determining compliance with the
conditions specified in Section 4(a), each Lender that has signed this Amendment
(and its permitted successors and assigns) shall be deemed to have consented to,
approved or accepted, or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

 

SECTION 5.     Representations and Warranties. Each of the Parent and the
Borrower represents and warrants to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:

 

(a)     It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)     The Credit Agreement, the Loan Documents and each and every other
document executed and delivered to the Administrative Agent and the Lenders in
connection with this Amendment to which such Loan Party is a party constitute
the legal, valid and binding obligation of such Loan Party, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

(c)     This Amendment does not and will not violate any provisions of any of
limited liability company agreement, bylaws and other organizational and
governing documents of such Loan Party.

 

(d)     No consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect, is required in connection with the
execution, delivery or performance by, or enforcement against, such Loan Party
of this Amendment.

 

(e)     Before and after giving effect to this Amendment, the representations
and warranties of such Loan Party contained in Article VII of the Credit
Agreement or in any other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except that any
representation and warranty which by its terms is made as of a an earlier date
shall be required to be so true and correct in all material respects only as of
such earlier date.

 

(f)     Before and after giving effect to this Amendment, no Default, Event of
Default or Borrowing Base Deficiency shall exist and be continuing.

 

(g)     Since December 31, 2018, there has been no event, development or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 6.     Miscellaneous.

 

(a)     Reference to the Credit Agreement. Upon the effectiveness hereof, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby.

 

(b)     Effect on the Credit Agreement; Ratification. Except as specifically
amended by this Amendment, the Credit Agreement shall remain in full force and
effect and is hereby ratified and confirmed. By its acceptance hereof, each of
the Parent and the Borrower hereby ratifies and confirms each Loan Document to
which it is a party in all respects, after giving effect to the amendments set
forth herein.

 

(c)     Extent of Amendments. Except as otherwise expressly provided herein, the
Credit Agreement and the other Loan Documents are not amended, modified or
affected by this Amendment. Each of the Parent and the Borrower hereby ratifies
and confirms that (i) except as expressly amended hereby, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Credit Agreement remain in full force and effect, (ii) each of the other
Loan Documents are and remain in full force and effect in accordance with their
respective terms, and (iii) the Collateral and the Liens on the Collateral
securing the Secured Obligations are unimpaired by this Amendment and remain in
full force and effect.

 

(d)     Loan Documents. The Loan Documents, as such may be amended in accordance
herewith, are and remain legal, valid and binding obligations of the parties
thereto, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law. This
Amendment is a Loan Document.

 

(e)     Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and Lenders to enter into this Amendment, the Borrower represents and
warrants that, as of the date hereof, it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Secured Obligations of
the Borrower to Administrative Agent, Issuing Bank or any Lender.

 

(f)     Execution and Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of this Amendment by facsimile or pdf shall
be equally as effective as delivery of a manually executed counterpart.

 

(g)     Governing Law. This Amendment and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions contemplated hereby
and thereby shall be construed in accordance with and be governed by the law
(without giving effect to the conflict of law principles thereof) of the State
of New York.

 

(h)     Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

 

SECTION 7.     NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT AND
THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY THE BORROWER, the Parent,
ADMINISTRATIVE AGENT, ISSUING BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT
BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

 

SECTION 8.     No Waiver. The Borrower hereby agrees that no Event of Default
and no Default has been waived or remedied by the execution of this Amendment by
the Administrative Agent or any Lender. Nothing contained in this Amendment (a)
shall constitute or be deemed to constitute a waiver of any Defaults or Events
of Default which may exist under the Credit Agreement or the other Loan
Documents, or (b) shall constitute or be deemed to constitute an election of
remedies by the Administrative Agent, Issuing Bank or any Lender, or a waiver of
any of the rights or remedies of the Administrative Agent, Issuing Bank or any
Lender provided in the Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.

 

Signatures Pages Follow

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

PARENT:

 

GOODRICH PETROLEUM CORPORATION

 

 

     

By:  /s/ Michael J. Killelea

 

Name:Michael J. Killelea

 

Title:Executive Vice President, General Counsel and Corporate Secretary

   

 

 

 

 

BORROWER:

GOODRICH PETROLEUM COMPANY, L.L.C.

         

By:  /s/ Michael J. Killelea

 

Name:Michael J. Killelea

 

Title:Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

  TRUIST BANK, SUCCESSOR BY MERGER TO SUNTRUST BANK,   as Administrative Agent,
as Issuing Bank and as a Lender          

By:  /s/ Benjamin L. Brown

 

Name: Benjamin L. Brown

 

Title: Director

 

 

 

 

ROYAL BANK OF CANADA

             

By:  /s/ Katy Berkemeyer

 

Name: Katy Berkemeyer

 

Title: Authorized Signatory

 

 

 

 

 

Citizens Bank, N.A.

             

By:  /s/ Kelly Graham

 

Name: Kelly Graham

 

Title: Vice President

 

 

 

 

 

CIT BANK, N.A.

             

By:  /s/ John Feeley

 

Name: John Feeley

 

Title: Directory

 

 

 

 

 

CATHAY BANK

             

By:  /s/ Dale T Wilson

 

Name: Dale T Wilson

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 